Citation Nr: 0323225	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  94-08 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to a disability evaluation in excess of 10 
percent for the residuals of a gunshot wound of the right 
calf.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel



INTRODUCTION

The veteran had active military service from March 1970 to 
January 1972.

The case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1991 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.

As the Board finds that further development is necessary with 
respect to the claim of entitlement to a disability 
evaluation in excess of 10 percent for the residuals of a 
gunshot wound of the right calf, this issue will be addressed 
in the REMAND portion of this decision.

Lastly, the Board notes that the veteran presented testimony 
during a hearing on appeal at the RO before a hearing officer 
in March 1993.  A copy of the hearing transcript issued 
following the hearing is of record.   


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  The veteran's acquired psychiatric disorder, 
characterized as anxiety disorder not otherwise specified 
with depressive features, is shown to be causally or 
etiologically related to his active service.


CONCLUSION OF LAW

The veteran's acquired psychiatric disorder, characterized as 
anxiety disorder not otherwise specified with depressive 
features, was incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issue addressed in this appeal.  
On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159), which modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The law 
affects a case such as this because the claim was pending on 
the date of enactment of the new law.  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.    

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(Aug. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the VCAA, as well as the 
recent implementing regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to prove the claim on appeal 
via the August 1991 rating decision, the July 1992 statement 
of the case, the July 1993, September 1995 and April 2002 
supplemental statements of the case, and the April and May 
2002 VA letters to the veteran.  Specifically, the veteran 
has been informed that service connection may be granted for 
diseases and or injuries which were incurred in or aggravated 
by active service, or which became manifest to a compensable 
degree within a year from service discharge if within the 
list of presumptive diseases.  Additionally, via the April 
2002 supplemental statement of the case and the May 2002 VA 
letter, the veteran was given specific information with 
respect to the VCAA and of the changes in the law pursuant to 
the enactment of the VCAA.  The notification requirement has 
therefore been satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).  In this case, 
all known and available relevant medical records are 
contained within the claims file, including the appellant's 
service medical records, various private and VA medical 
records, and various VA examination reports, the latest of 
which is dated July 2003.  Furthermore, the appellant has 
been given the opportunity to present testimony during a 
hearing on appeal at the RO in March 1993.  Thus, the duty to 
assist requirement has been satisfied as well.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statue.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2002). 

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases, such as 
psychoses, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the Court, lay observation is competent.

In this case, the service medical records are negative for 
any symptomatology related to the claimed psychiatric 
disorder.  However, the postservice medical records include 
evidence of treatment for nervousness within a year of the 
veteran's discharge from service. 

Specifically, records from the Department of Health, 
Auxiliary Office of Mental Health of Bayamon dated from 1972 
to 1975 describe the treatment the veteran received for 
anxiety and anxious reaction.  Specifically, the Board notes 
that notations dated October 4, 1972 describe that the 
veteran reported feeling very nervous, and had stomach pain, 
sleep problems and headaches.  The veteran indicated that his 
symptoms reportedly began in January 1971, one year prior to 
his discharge from service in January 1972.

Additionally, treatment records from the San Juan VA Medical 
Center dated from 1980 to 2002 further describe the treatment 
the veteran has received for his psychiatric symptomatology.  
October 1990 notations include a diagnosis of rule out 
schizophrenia and post-traumatic stress disorder, and 
November 1990 notations include a diagnosis of anxiety not 
otherwise specified.  As well, a March 1993 VA examination 
report includes diagnoses of substance use disorder, and 
schizophrenia undifferentiated type.

An August 1996 VA examination report reveals the veteran's 
diagnoses of substance use disorder, alcohol dependence, and 
poly-substance abuse in alleged remission.  And, a November 
1996 VA social and industrial field survey report further 
notes the veteran is aggressive, sleeps during the day, does 
not have any kind of activities while at home and denied 
nightmares. 

Lastly, a July 2003 VA mental examination report indicates 
that the veteran is diagnosed with anxiety disorder not 
otherwise specified (NOS) with depressive features, 
polysubstance abuse and dependence in alleged remission, and 
schizophrenia by record.  It was the examiner's opinion that, 
based on the veteran's history, records and evaluation, the 
current neuropsychiatry disability of anxiety disorder NOS 
with depressive features and the other diagnoses were 
correct.  The veteran's first visit to the community mental 
health clinic, after a referral from the VA Hospital was on 
October 4, 1972.  The prior was deemed true even though the 
veteran had a long history of use, abuse, dependence and 
intoxications with medications, alcohol and drugs.  More 
importantly, it was the examiner's opinion that it was more 
likely than not that the veteran began to manifest his first 
symptoms of anxiety and depression within a year of his 
discharge from service.  The veteran was noted to have used 
multiple substances during and after service, but the 
diagnoses of anxiety and depression were considered to be 
separate entities of these other conditions and of his 
characterological disorder.

Upon a review of the evidence, the Board finds that the 
medical evidence supports a grant of the veteran's claim of 
service connection for an acquired psychiatric disorder, 
characterized as anxiety disorder not otherwise specified 
with depressive features.  It is the Board's duty to assess 
the credibility and probative value of evidence and, provided 
that it offers an adequate statement of reasons or bases, the 
Board may favor one medical opinion over another.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  In this respect, the 
medical opinion included in the July 2003 VA mental 
examination report, couple with the October 1972 medical 
notations from the Commonwealth of Puerto Rico, Health 
Department, which are dated within a year of his discharge 
from active service in January 1972, tend to support the 
conclusion that the claimed acquired psychiatric disorder, 
characterized as anxiety disorder not otherwise specified 
with depressive features, is related to the veteran's active 
service.

The above medical findings warrant the application of the 
reasonable doubt doctrine.  When the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant.  
As such, the veteran's claim of service connection for an 
acquired psychiatric disorder is granted.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

Service connection for an acquired psychiatric disorder, 
characterized as anxiety disorder not otherwise specified 
with depressive features, is granted.


REMAND

In this case, following receipt of the appellant's case at 
the Board, but prior to the promulgation of a decision 
regarding the issue of entitlement to a disability evaluation 
in excess of 10 percent for the residuals of a gunshot wound 
of the right calf, the Board undertook additional development 
of this issue pursuant to the authority then granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  The appellant was notified of such 
development via correspondence in June 2003, as required by 
Rule of Practice 903. 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (codified at 38 C.F.R. § 20.903).

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) in Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), invalidated the Board's development 
authority under 38 C.F.R. § 19.9.  The Federal Circuit Court 
further stated in this case that the Board was not allowed to 
consider additional evidence without remanding the case to 
the RO for initial consideration and/or without obtaining a 
waiver of RO consideration from the appellant.  Therefore, in 
accordance with the instructions given by the Federal Circuit 
Court, this case must be remanded to the RO for initial 
consideration of the information developed by the Board, 
including but not limited to the July 2003 VA muscles and 
peripheral nerves examination reports.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)), as well as the 
holdings in Quartuccio v. Principi, 16 
Vet. App. 183 (2003) and Charles v. 
Principi, 16 Vet. App. 370 (2002).  The 
claims file must include documentation 
that the RO has complied with the VA's 
redefined duties to notify and assist a 
claimant as set forth in the VCAA and as 
specifically affecting the issue of 
entitlement to a disability evaluation in 
excess of 10 percent for the residuals of 
a gunshot wound of the right calf.

2.  The veteran should be requested to 
identify all sources of recent treatment 
received for his right calf disability, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

3.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are 
neither optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

4.  After completion of the above, the RO 
should readjudicate the appellant's claim 
of entitlement to an increased disability 
evaluation in excess of 10 percent for 
the residuals of a gunshot wound of the 
right calf, taking into consideration any 
new evidence developed pursuant to the 
April 2003 Board development memorandum.  
If the determination remains unfavorable 
to the appellant, he should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The appellant is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the appellant until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



